DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/20 was filed after the mailing date of the allowance on 10/22/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reason for Allowance
Claims 28-46 are allowed.
The following is an examiner’s statement of reasons for allowance. Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable.
The primary reason for allowance of independent claims, the prior art of record, individually or in combination does not teach or fairly suggest a temperature monitoring system for monitoring a temperature of a food item, the temperature monitoring system comprising: a base comprising a top surface and a bottom surface, the top surface being angled relative to the bottom surface, the top surface having a recess and at least one protrusion in the recess, and the bottom surface including a mounting portion configured for mounting or placing the base onto a mounting surface; and a first unit comprising a bottom portion, a display surface further comprising at least one indicator, and a side surface which extends between the bottom portion and the top surface, the side surface further 
The closest reasonable prior art reference is Wixloy et al. (8661701) teaches a digital angle gauge with sensor and display (Fig 3). However, Wixiey does not teach the base unit having recess, being recessed and having at least one protrusion; and a first unit comprising a bottom portion and a display surface on an opposite side of the first unit relative to the bottom portion, wherein the bottom portion comprises at least two indents each shaped to correspond to the protrusion, and the bottom portion is removably engageable by snap or friction fit with the top surface of the base so that the first unit is removably engageable with the base in at least a first orientation and a second orientation relative to the base, wherein, when the first unit is engaged with the base in the at ieast first orientation and second orientation, the display surface is angled relative to the surface; the first unit further configured to monitor a measured temperature of an item and to one or more of display information regarding the measured temperature or wirelessly transmit said Information to a second unit located at a different location than the first unit.
The secondary reference, Shih (20110043149) teaches an automatic opening and closing lid for a garbage bin, the automatic opening and closing lid comprises a base member including an opening for user throwing trash into the bin therefrom and first and second annular flanges. However, Shih does not teach the base unit having recess, being recessed and having at least one protrusion; and a first unit comprising a bottom portion and a display surface on an opposite side of the first unit relative to the bottom portion, wherein the bottom portion comprises at least two indents each shaped to correspond to the protrusion, and the bottom portion is removably engageable by snap or friction fit with the top surface of the base so that the first unit is removably engageable with the base in at least a first orientation and a second orientation relative to the base, wherein, when the first unit is engaged with the base in the at least first orientation and second orientation, the display surface is angled relative to the surface; the first unit further configured to monitor a measured temperature of an item and to one or more of display.


In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant. Specially, a temperature monitoring system for monitoring a temperature of a food item, the temperature monitoring system comprising: a base comprising a top surface and a bottom surface, the top surface being angled relative to the bottom surface, the top surface having a recess and at least one protrusion in the recess, and the bottom surface including a mounting portion configured for mounting or placing the base onto a mounting surface; and a first unit comprising a bottom portion, a display surface further comprising at least one indicator, and a side surface which extends between the bottom portion and the top surface, the side surface further comprising a port for electrically engaging a thermal probe; wherein the bottom portion further comprises at least two indents each shaped to correspond to the at least one protrusion, and the bottom portion is removably engageable with the top surface of the base so that the first unit is removably engageable with the base in at least a first orientation and a second orientation relative to the base.
Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855